—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered May 14, 1999, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 12V2 to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the jury and there is no reason to disturb its determinations.
Defendant’s claim that the court improperly assisted the prosecutor during the suppression hearing is not preserved for appellate review (see, People v Charleston, 56 NY2d 886), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s advice to the prosecutor that he should elicit additional testimony was entirely appropriate (see, People v Moulton, 43 NY2d 944; People v Soto, 210 AD2d 5, lv denied 84 NY2d 1039).
We perceive no basis for reduction of sentence. *123Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Tom, Mázzarelli, Saxe and Friedman, JJ.